Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Peter Bernegger appeals the district court’s order denying in part and granting in part his motion filed under Fed.R.Civ.E. 59(e), and denying his Fed.R.Civ.P. 27(a) petition. We have reviewed the record and find no reversible error. Accordingly, *311we grant leave to proceed in forma pa-pueris and affirm the district court’s order. In re: Peter Bernegger, No. 1:15-cv-01495-LMB-IDD (EJD.Va. Dec. 28, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.